Order entered April 8, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01135-CR

                 CORNELIUS ASHLEY PALMER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 292nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F18-14053-V

                                    ORDER

      Before the Court is appellant’s April 6, 2020 second motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief

due on or before April 21, 2020.


                                            /s/   CORY L. CARLYLE
                                                  JUSTICE